Citation Nr: 1738341	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-62 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1946 to October 1947, with additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this regard, the Board notes that additional relevant evidence was received within the one year period of the July 2014 rating decision; thus, it never became final and is the one on appeal to the Board.  38 C.F.R. § 3.156(b).

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript (Tr.) of the hearing has been associated with the record. 

Additional evidence was received following the most recent adjudication by the RO.  However, as the Veteran's substantive appeal was received after February 2, 2013, the Board may consider the newly received evidence in the first instance.  38 U.S.C.A. § 7105(e).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his bilateral hearing loss is due to his in-service noise exposure to military weapons without the benefit of hearing protection.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the instant case, the presumption does not apply because the Veteran was not diagnosed with sensorineural hearing loss within one year of service.

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

The July 2014 VA examination report establishes bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  Thus, the first element of service connection is established.

Regarding the second element of service connection, the Veteran has reported in-service acoustic trauma secondary to firing weapons, driving military tanks, and not using any hearing protection during training as a medium tank crewman and military police officer.  See November 2013 statement; July 2017 Hearing Tr. at 4.  The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was a military policeman and his military personnel records indicate that he was trained as a medium tank crewman.  The Board finds the Veteran's report of excessive noise exposure during active duty consistent with the circumstances of his service and MOS.  See 38 U.S.C.A. § 1154(a).  Thus, an in-service injury in the form of acoustic trauma is shown.  

Thus, this appeal turns on whether there is a nexus between the Veteran's bilateral hearing loss and service.  The Veteran has competently and credibly reported that he experienced hearing loss during and since service due to the in-service acoustic trauma.  See December 2016 substantive appeal (VA Form 9).  Further, his wife testified that she has observed the Veteran's hearing loss since they met sixty-two years ago.  See June 2015 statement, July 2017 Hearing Tr. at 7.  

Moreover, May 2015 and March 2016 private medical examinations include opinions that the Veteran's noise-induced hearing loss is due to his military noise exposure.  The Board finds that these opinions tend to demonstrate that there is a relationship between the noise exposure during service and the current hearing loss.  Albeit quite brief, the physicians provided understandable and rational bases for their opinions, which relied on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

The Board acknowledges that a VA audiologist, who examined the Veteran in July 2014, ultimately reached a conclusion unfavorable to the Veteran.  However, the VA examiner's medical opinion is, in part, based on an inaccurate factual premise, namely that the Veteran did not serve as a military police officer or participate in advanced small arms training, and had "little/limited" in-service noise exposure.  Thus, the Board finds that this opinion is of no probative value.  Id. 

In sum, the most probative evidence of record reflects that the Veteran has bilateral hearing loss and was exposed to acoustic trauma in service, and that current bilateral hearing loss is related to that acoustic trauma.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss are met and service connection is granted.  


ORDER

Service connection for bilateral hearing loss is granted effective November 27, 2013. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


